Steele Hays, Justice, concurring. The complaint of Gary Barnes against Rothchild Wallace tells us that Wallace positioned the pickup truck beside the disabled tractor trailer rig of Virco, on which the two men were working. The only allegation of negligence is that Wallace “failed to exercise ordinary care in the manner in which he positioned the pickup truck.” Several crucial factors are undisputed: Barnes and Wallace are co-employees of Virco; Wallace is Barnes’s supervisor; Barnes’s injuries occurred while the two men were regularly engaged in their duties to Virco; Wallace’s conduct was not intentional; Barnes’s injuries are covered under the Arkansas Workers’ Compensation Act. Barnes does not challenge any of those factors, he simply asks us to draw a distinction based on his contention that Wallace “failed to prove that his breach of duty was not a personal duty, as opposed to a duty imposed by his employment.” As the majority opinion notes, in a number of cases we have recognized immunity from tort liability by supervisory employees: Fore v. Circuit Court of Izard Co., 292 Ark. 13, 727 S.W.2d 840 (1987); Allen v. Kizer, 294 Ark. 1, 740 S.W.2d 137 (1987); Lewis v. Industrial Heating & Plumbing, 290 Ark. 291, 718 S.W.2d 941 (1986); and Simmons First Nat’l Bank v. Thompson, 285 Ark. 275, 686 S.W.2d 415 (1985). Were we to adopt the position proposed by the appellant we would, I believe, be effectively overruling those cases (which appellant implicitly disavows he is asking us to do) or, at the very least, be creating a precedent that would not be easily reconciled with those cases. Moreover, we would be further distancing ourselves from a pronounced majority of other jurisdictions. According to Professor Larson, only eleven states allow suits against co-employees. “The great majority of states and the Longshoreman Act now exclude co-employees from the category of third persons.” 2A Larson, Workmen’s Compensation Law § 72.21. “A strong tide toward co-employee immunity has been running for some years.” Id. § 72.11 p. 14-55. I do not propose that we depart from the position taken by this court in King v. Cardin, 229 Ark. 929, 319 S.W.2d 214 (1959), but neither would I favor moving against Larson’s “strong tide,” absent a clear and informed petition to do so.